This is an appeal by the defendant from a judgment in the above-entitled proceeding adjudging the defendant to be the father of a child born out of wedlock to the complainant, Bessie Butler, and from an order of filiation directing the defendant to pay the expenses incurred by the complainant in pregnancy, confinement and recovery and ordering further payments of six dollars per week for the support and education of said child. The evidence supports the judgment and order appealed from. Order of filiation, and judgment adjudging defendant to be the father of the child, unanimously affirmed. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.